TERM NOTE
 
$25,000,000,00 Memphis, Tennessee
 
 December 22, 2015
 
FOR VALUE RECEIVED, the undersigned FIRST GUARANTY BANCSHARES, INC., a Louisiana
corporation ("Maker"), promises to pay to the order of FIRST TENNESSEE BANK
NATIONAL ASSOCIATION, a national banking association having its principal place
of business in Memphis, Tennessee ("Bank"), the principal sum of TWENTY-FIVE
MILLION DOLLARS ($25,000,000.00), together with interest from date until
maturity, upon disbursed and unpaid principal balances, at the rate hereinafter
specified, said principal and interest being payable as follows:
 
the unpaid principal balance hereof shall be payable in 20 consecutive quarterly
principal installments, installment nos. 1 to 19, both inclusive, being in the
amount of Six Hundred Twenty-Five Thousand Dollars ($625,000.00) each, and
installment no. 20 being for the entire unpaid principal balance, the first of
said installments of principal being due and payable on the first (1st) day of
January 2016, and one on the first (1st) day of each calendar quarter thereafter
until all are fully paid (with the final installment, being a balloon payment
for the entire then-unpaid principal balance, if not sooner paid, being due and
payable on the 22nd day of December, 2020); and interest on the indebtedness
hereby evidenced shall be paid concurrently with the payment of such principal
installments; provided, however, that in any case where the date for a payment
hereunder shall be, in Memphis, Tennessee, a Saturday, a Sunday, a legal
holiday, or a day on which banking institutions are authorized by law to close,
then such performance may be made on the next succeeding business day not a
Saturday, a Sunday, a legal holiday, or a day on which banking institutions are
authorized by law to close.
 
This Note is being issued pursuant to that certain Loan Agreement, dated of even
date, among the Maker, the Bank and a certain guarantors therein mentioned and
described, as said agreement may be amended or modified (the "Loan
Agreement").  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Loan Agreement.
 
The interest rate on this Note is subject to change from time to time based on
changes in an independent index (the "Index") which is the LIBOR Rate (as
hereinafter defined) adjusted and determined, without notice to Maker, as of the
date of this Note and on the 1st day of every third calendar month hereafter
(beginning with January and then each April, July, and October hereafter) (the
"Interest Rate Change Date"). The "LIBOR Rate" shall mean the London Interbank
Offered Rate of interest for an interest period of one (1) month, which appears
on Bloomberg page BBAM under the column heading "USD" (rounded upward to the
next whole multiple of one-sixteenth of one percent (1/16 of 1%)) (the "Index")
on the day that is two (2) London Business Days preceding each Interest Rate
Change Date (the "Reset Date").  If the LIBOR Rate as defined above is not
available or is not published for any Reset Date, then Bank shall, at its sole
discretion, choose a substitute source for the LIBOR Rate, which LIBOR Rate plus
the Margin (hereinafter defined) shall become effective on the next Interest
Rate Change Date, subject to the floor on the Contract Rate as herein
provided.  "London Business Day" shall mean any day on which commercial banks in
London, England are open for general business.  The Index is not necessarily the
lowest rate charged by Bank on its loans.  If the Index becomes unavailable
during the term of this loan, Bank may designate a substitute index after notice
to Maker.  Bank will tell Maker the current Index rate upon Maker's
request.  The interest rate change will not occur more often than each
month.  Maker understands that Bank may make loans based on other rates as
well.  The Index is currently 0.5695 percent (0.5695%) per annum.  The interest
rate to be applied to the unpaid principal balance of this Note  (the “Contract
Rate”) will be the Index plus a margin of two and one-half percent (2.5%) (the
"Margin"), which results in an initial interest rate of 3.0695 percent
(3.0695%).   NOTICE:  Under no circumstances will the interest rate on the Note
be more than the maximum rate allowed by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
Notwithstanding any other provisions herein, if any Change in Law (as hereafter
defined) shall make it unlawful for the Bank to make or maintain a LIBOR Rate
loan as contemplated by this Note, the principal outstanding hereunder shall, if
required by law and if the Bank so requests, be converted on the date required
to make the loan evidenced by this Note legal to a loan according interest at
the lesser of the Maximum Rate or the base commercial rate of interest ("Base
Rate") established from time to time by the Bank.  Each change in the Base Rate
shall become effective, without notice to the Maker, on the same date that the
Base Rate changes.  The Maker hereby agrees promptly to pay the Bank, upon
demand, any costs incurred by the Bank in making any conversion in accordance
with this paragraph, including any interest or fees payable by the Bank to
lenders of funds obtained by Bank in order to maintain its LIBOR Rate loans.
 
 Subject to the limitations set forth in Section 1.5(e) of the Loan Agreement,
the Maker hereby indemnifies the Bank and holds the Bank harmless from any loss
or expense which the Bank may sustain or incur as a consequence of (i) a default
by the Maker in payment of the principal amount of or interest on the loan
evidenced hereby, including any such loss or expense arising from interest or
fees payable by the Bank to lenders of funds obtained by it in order to make or
maintain its LIBOR Rate loans; or (ii) a Change in Law that results in the
imposition on the Bank of reserve requirements in connection with LIBOR Rate
loans made by the Bank.  The Maker will make any payments under this indemnity
to Bank, upon demand.  The Maker further agrees to enter into a modification of
this Note, at the request of the Bank, to bring this Note into compliance with
any Change in Law, provided such change does not increase the rate of interest
otherwise payable nor increase the principal balance of the Note (but subject to
the costs and indemnifications described in this paragraph and the preceding
paragraph).
 
 "Change in Law" shall mean the adoption of any law, rule, regulation, policy,
guideline or directive (whether or not having the force of law) or any change
therein or in the interpretation or application thereof, in all cases by
Governmental Authority having jurisdiction over the Bank, in each case after the
date hereof.
 
 "Governmental Authority" shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising regulatory
function of or pertaining to government.
 
The annual interest rate for this Note is computed on a 365/360 basis; that is,
by applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.
 
 
2

--------------------------------------------------------------------------------

 
In the event that the foregoing provisions should be construed by a court of
competent jurisdiction not to constitute a valid, enforceable designation of a
rate of interest or method of determining same, the indebtedness hereby
evidenced shall bear interest at the lesser of (a) ten percent (10.00%) per
annum or (b) the maximum effective variable contract rate which may be charged
by the Bank under applicable law from time to time in effect (the "Maximum
Rate).
 
Notwithstanding the foregoing, upon the occurrence of an Event of Default (as
defined in the Loan Agreement), the Bank, at its option, may charge, and the
Maker agrees to pay, interest on disbursed and unpaid principal balances at the
default rate (the "Default Rate") per annum equal to the lesser of (a) the
Maximum Rate or (b) (i) the Contract Rate plus (ii) four percent (4.00%).
 
Any amounts not paid when due hereunder (whether by acceleration or otherwise),
subject to any applicable grace or notice and cure period set forth in the Loan
Agreement, shall bear interest after maturity at the Default Rate.
 
For any payment which is not made within ten (10) days of the due date for such
payment, the Maker shall pay a late fee.  The late fee shall equal five percent
(5%) of the unpaid portion of the past-due payment.
 
This Note is secured by the Pledge Agreement.
 
All installments of interest, and the principal hereof, are payable at the
office of First Tennessee Bank National Association, 165 Madison Avenue,
Memphis, Tennessee 38103, or at such other place as the holder may designate in
writing, in lawful money of the United States of America, which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment.
 
Upon the occurrence of any Event of Default under the Loan Agreement, then and
in any such event, the entire unpaid principal balance of the indebtedness
evidenced hereby, together with all interest then accrued, shall, at the
absolute option of the holder hereof, at once become due and payable, without
demand or notice, the same being expressly waived and Bank may exercise any
right, power or remedy permitted by law or equity, or as set forth herein or in
the Loan Agreement or any other Loan Document.
 
If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to protect the security for its payment, or to enforce its
collection, or to represent the rights of the Bank in connection with any loan
documentation executed in connection herewith, or to defend successfully against
any claim, cause of action or suit brought by the Maker against the Bank, the
Maker shall pay on demand all costs of collection and litigation (including
court costs), together with a reasonable attorney's fee.  These include, but are
not limited to, the Bank's reasonable attorney's fees and legal expenses,
whether or not there is a lawsuit, including attorney's fees for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction) and appeals.
 
The Bank and the Maker hereby waive the right to any jury trial in any action,
proceeding, or counterclaim brought by either Bank or Maker against the other.
 
 
3

--------------------------------------------------------------------------------

 
To the extent permitted by applicable law, the Bank reserves a right of setoff
in all the Maker's accounts with the Bank (whether checking, savings, or some
other account).  This includes all accounts the Maker may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  The Maker authorizes the
Bank, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts, and, at the Bank's
option, to administratively freeze all such accounts to allow the Bank to
protect the Bank's charge and setoff rights provided in this paragraph.
 
The undersigned agrees to furnish a current financial statement as provided in
the Loan Agreement, and further agrees to execute and deliver all other
instruments and take such other actions as the Bank may from time to time
reasonably request in order to carry out the provisions and intent hereof.
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each business entity that opens an
account.  What this means to Maker:  When Maker opens an account, the Bank will
ask for Federal Tax Identification Number, physical street address, full legal
name of the Maker and other information that will allow the Bank to identify
Maker.  The Bank may also ask Maker to provide copies of certain documents that
will aid in confirming this information.
 
The Maker and any endorsers or guarantors hereof waive protest, demand,
presentment, and notice of dishonor, and agree that this Note may be extended,
in whole or in part, without limit as to the number of such extensions or the
period or periods thereof, without notice to them and without affecting their
liability thereon.  Maker agrees that borrowers, endorsers, guarantors and
sureties may be added or released without notice and without affecting Maker’s
liability hereunder.  The liability of Maker shall not be affected by the
failure of Bank to perfect or otherwise obtain or maintain the priority or
validity of any security interest in any collateral.  The liability of Maker
shall be absolute and unconditional and without regard to the liability of any
other party hereto.
 
It is the intention of the Bank and the Maker to comply strictly with applicable
usury laws; and, accordingly, in no event and upon no contingency shall the
holder hereof ever be entitled to receive, collect, or apply as interest any
interest, fees, charges or other payments equivalent to interest, in excess of
the maximum effective contract rate which the Bank may lawfully charge under
applicable statutes and laws from time to time in effect; and in the event that
the holder hereof ever receives, collects, or applies as interest any such
excess, such amount which, but for this provision, would be excessive interest,
shall be applied to the reduction of the principal amount of the indebtedness
hereby evidenced; and if the principal amount of the indebtedness evidenced
hereby, all lawful interest thereon and all lawful fees and charges in
connection therewith, are paid in full, any remaining excess shall forthwith be
paid to the Maker, or other party lawfully entitled thereto.  All interest paid
or agreed to be paid by the Maker shall, to the maximum extent permitted under
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal so that the interest hereon for
such full period shall not exceed the maximum amount permitted by applicable
law.  Any provision hereof, or of any other agreement between the holder hereof
and the Maker, that operates to bind, obligate, or compel the Maker to pay
interest in excess of such maximum effective contract rate shall be construed to
require the payment of the maximum rate only.  The provisions of this paragraph
shall be given precedence over any other provision contained herein or in any
other agreement between the holder hereof and the Maker that is in conflict with
the provisions of this paragraph.
 
This Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statute) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall the Maker be liable for the payment of interest in excess
of the maximum rate permitted by such applicable law, from time to time in
effect.
 
The principal amount of this Note may be prepaid in whole or in part at any
time, and from time to time without penalty or premium, provided, however, that
if an Interest Rate Swap has been entered into in connection with this Note, any
full or partial prepayments of principal amounts due under this Note may require
termination or adjustment of the Interest Rate Swap and may result in a payment
due from Maker per the terms and conditions of the Interest Rate Swap.
 
Bank is hereby authorized to disclose any financial or other information about
Maker to any regulatory body or agency having jurisdiction over Bank and to any
present, future or prospective participant or successor in interest in any loan
or other financial accommodation made by Bank to Maker.  The information
provided may include, without limitation, amounts, terms, balances, payment
history, return item history and any financial or other information about
Maker.  However, subject to applicable law, Bank shall use reasonable efforts to
protect the confidentiality of the terms and conditions of the Loan in all other
respects.
 
The invalidity or unenforceability of any one or more provisions of this Note
shall not render any other provision invalid or unenforceable.  In lieu of any
invalid or unenforceable provision, there shall be added automatically a valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.
 
The covenants, conditions, waivers, releases and agreements contained in this
Note shall bind, and the benefits thereof shall inure to, the parties hereto and
their respective heirs, executors, administrators, successors and assigns;
provided, however, that this Note cannot be assigned by Maker without the prior
written consent of Bank, and any such assignment or attempted assignment by
Maker without consent shall be void and of no effect with respect to Bank.
 
 
4

--------------------------------------------------------------------------------

 
Subject to the terms of the Loan Agreement, Bank may from time to time sell or
assign, in whole or in part, or grant participations in, the Loan, this Note
and/or the obligations evidenced thereby.  The holder of any such sale,
assignment or participation, if the applicable agreement between Bank and such
holder so provides, shall be: (a) entitled to all of the rights, obligations and
benefits of Bank; and (b) deemed to hold and may exercise the rights of setoff
or banker’s lien with respect to any and all obligations of such holder to
Maker, in each case as fully as though Maker were directly indebted to such
holder.  Bank shall give notice to Maker of such sale, assignment or
participation in accordance with the terms of the Loan Agreement.
 
Maker hereby consents that any action or proceeding against it be commenced and
maintained in any state or federal court sitting in Memphis, Shelby County,
Tennessee, by service of process on any such owner, partner and/or officer; and
Maker agrees that such courts of the State shall have jurisdiction with respect
to the subject matter hereof and the person of Maker and all collateral securing
the obligations of Maker.  Maker agrees not to assert any defense to any action
or proceeding initiated by Bank based upon improper venue or inconvenient forum.
 
FIRST GUARANTY BANCSHARES, INC.
 


 
By:  /s/ Alton B. Lewis,
Jr.                                                             
 
Name:  Alton B. Lewis,
Jr.                                                              
 
Title:  Preisdent and Chief Executive
Officer                                                             
 


 
 MAKER
 


 
5

--------------------------------------------------------------------------------

 